Citation Nr: 0410206	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  94-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, including 
as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The veteran served on active military duty from March 1943 to 
October 1945.  He was a prisoner of war of the German Government 
from April 1944 to April 1945.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  Jurisdiction had been transferred to the VA 
Regional Office in Indianapolis, Indiana.  However, the case was 
transferred to the RO when the veteran moved back to Ohio.  In a 
decision dated in February 2001, the Board reopened the veteran's 
claim of entitlement to service connection for diabetes mellitus, 
and remanded that issue for further development.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In its Remand dated in February 2001, the Board found that two 
treatment notes dated in July 1994 and July 1996, were significant 
as to the veteran's claim of entitlement to service connection for 
diabetes mellitus, to specifically include as due to his service-
connected post-traumatic stress disorder.  

The United States Court of Appeals for Veterans Claims (Court) 
held that where service connection is sought on a secondary basis, 
service connection could be granted for a disability which was not 
only proximately due to or the result of a service-connected 
condition, but could also be granted where a service-connected 
disability had aggravated a nonservice-connected disability, with 
compensation being paid for the amount of disability which 
exceeded "the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1994) (en banc).  

In light of the medical opinions in July 1994 and July 1996, the 
Board remanded this issue to the RO to obtain an opinion as to 
whether, in the veteran's case, his diagnosed diabetes mellitus 
had been aggravated by his service-connected post-traumatic stress 
disorder.  The veteran was afforded an examination in July 2002 in 
compliance thereof; however, the opinion requested was not 
provided.  An addendum to this examination was provided in August 
2002, which stated, "[t]he veterans [sic] [diabetes mellitus] is 
not caused by or aggrivated [sic] by any of his service connected 
conditions."  

In the February 2001 Remand, the Board requested that the 
rationale for all opinions and conclusions expressed must also be 
provided.  The Board directed this action in light of the July 
1994 and July 1996 statements; however, the examiner provided no 
bases for the conclusory statement.  Where the remand orders of 
the Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Board is obligated by law to ensure that the RO 
complies with its directives.  The Court has stated that 
compliance by the RO is neither optional nor discretionary.  Id. 

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) must be fully complied with and satisfied.

2.  The RO should request that the examiner that conducted the 
examination in July 2002, to provide a complete rationale for the 
conclusion in the August 2002 addendum that the veteran's 
diagnosed diabetes mellitus is not caused or aggravated by his 
service-connected disorders, to include post-traumatic stress 
disorder.  The examiner should specifically comment upon the 
medical opinion dated in July 1996, that "[s]tress of [post-
traumatic stress disorder] can directly impact the control of [the 
veteran's] diabetes."  The report prepared should be typed.

3.  If the examiner that conducted the examination in July 2002, 
is no longer available, an opinion by an appropriate specialist 
should be obtained.  The claims file must be made available to and 
reviewed by the specialist prior to providing an opinion.  
Following a review of the service and postservice medical records, 
the specialist should state whether the veteran's diagnosed 
diabetes mellitus is related to his active duty service.  The 
specialist should also state whether the diagnosed diabetes 
mellitus is due to or aggravated by any service-connected 
disorder, with consideration of the July 1994 and July 1996 
medical opinions.  A complete rationale for all opinions should be 
provided.  The report prepared should be typed.

4.  After the development requested has been completed, the RO 
should review the requested report to ensure that it is in 
complete compliance with the directives of this remand.  If the 
report is deficient in any manner, the RO must implement 
corrective procedures at once.  

5.  Thereafter, if the issue on appeal remains denied, a 
supplemental statement of the case should be provided to the 
veteran and his representative.  After the veteran and his 
representative have had an adequate opportunity to respond, the 
appeal should be returned to the Board for appellate review.  

FINALLY, THE BOARD NOTES THAT THE VETERAN WILL BE 80 YEARS OF AGE 
THIS MONTH.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 


	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



